Order filed, July 9, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                  NO. 01-15-00412-CR

                      DEBEYON PATRICE YOUNG, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                               Harris County, Texas
                             Trial Court Case 1388619


                                          ORDER
      The reporter’s record in this case was due June 19, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order the Court Reporter in the 208th District Court, the official (or substitute)
court reporter, to file the record in this appeal, if any, within 30 days of the date of this
order.


/s/ Harvey Brown
   Acting individually